The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fails to fall within a statutory category of invention.  While the claim explicitly limits the computer readable medium “is not a transitory signal”, a claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process, or
A machine, or
A manufacturer, or
A composition of matter.
Applicant should note that adding “non-transitory” to the claim to limit a claimed computer readable medium to being statutory would be acceptable (e.g., “non-transitory computer readable storage medium).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollabaugh et al. (US 10,469,044).
	Regarding claims 1, 13, and 14, Hollabaugh discloses a method and a system for controlling a speaker 110 (see figures 2 & 3, for example), the speaker 110 being electrically powered with a low-power source 220 and being connected to a short-term energy source 240 (see col. 6, lines 58-64, regarding “storage capacitors 240 are energy reservoirs, designed for supplying the load with bursts of energy, for short amounts of time.  These bursts of energy provide the elements that make up the power supply load with more power than can be provided by the power supply 220 itself.  In other words, the power supply is assisted by the storage capacitors 240 that are at the output of the power supply 220”), and a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions being executable by a processor to perform the method (see col. 17, lines 3-14), comprising:  receiving audio 225 for playback on the speaker 110; acquiring a time-resolved power analysis of the audio 225 and calculating a time-resolved speaker power requirement required by a speaker 110 playing back the audio 225 (see fig. 3, steps 305-310 & steps 315-320); comparing the time-resolved speaker power requirements with a combined capacity of the low-power source 220 and the short-term energy storage 240 (see fig. 3, step 330 & step 340; see col. 7, lines 37-46, regarding “In one aspect, since the characteristics of the power supply 220 and the storage capacitors 240 are known, the system is capable of determining a power budget for certain electronic elements within the system during certain modes of operation, …In the case of the loudspeaker amplification system 100, the power budget may be the amount of power available for the audio amplifier 235 to drive the loudspeaker driver 115, to output an audio signal’); and adjusting at least an output gain of a digital signal processor 210/215, such that the speaker power requirement meets the combined capacity of the low-power source 220 and the short-term energy storage 240 for the duration of a playback of the received audio 225 on the speaker 110 (see fig. 3, step 335 & step 345; see col. 8, lines 48-53, regarding “the peak power mitigation block 215 is to receive a processed audio signal (… audio signal) from the audio signal processing block 210, and adjusts the gain of that signal as needed to mitigate the peak power requirements of the audio content within the audio signal”).
	Regarding claim 3, the short-term energy storage 240 is located inside the speaker 110.  See figure 2.
	Regarding claim 4, the short-term energy storage 240 includes one or more capacitors.  See figure 2.
	Regarding claim 6, acquiring a time-resolved power analysis of the audio 225 includes performing a time resolved power analysis of the audio 225 as the audio 225 is being played back on the speaker 110.  See figures 2-3.
	Regarding claim 7, the acquired time-resolved power analysis is optimized to ensure that the power requirement of the received audio meets the combined capacity of the low-power source 220 and the short-term energy storage 240 during a subsequent playback of the received audio on the speaker 110.  See figure 3.  See also, col. 7, lines 63-67, regarding “managing the power requirements of element within the system 100 based on a power budget as described here may provide several advantages.  For instance, this ensures that the power supply 220 and/or storage capacities 240 are not being overdrawn by the system’s elements.”  Note:  the power analysis of the audio signal 225 is performed before playback of the audio signal 225.
	 Regarding claims 8 and 9, independent claim 1 recites “adjusting one or more of:  a dynamic range, a frequency range, and an output gain of a digital signal processor…”  Since Hollabaugh discloses adjusting an output gain of a digital signal processor as claimed, the reference discloses the invention as claimed in claims 1, 8, and 9, by virtue of the claim language:  “one or more of” in independent claim 1.
	Regarding claims 10 and 11, Hollabaugh further discloses:  continuously monitoring the combined capacity of the low-power source 220 and the short-term energy storage 240; and wherein the adjusting is performed continuously in response to the monitoring such that the power requirement of the speaker 110 meets the combined capacity of the low-power source 220 and the short-term energy storage 240 for the duration of a playback of the received audio 225 on the speaker 110.  The adjusting is performed in response to detecting an increasing or decreasing trend in the combined capacity of the low-power source 220 and the short-term energy storage 240.  See figures 2 and 3.
	Regarding claim 12, the adjusting is done based on the type of received audio 225.  For example, if the received audio 225 is “low range”, the system will have a single audio amplification and output path (a single low range path).  If the received audio 225 is “full range”, the system will have both a low range path and a high range path, where high range refers to an audio frequency band that is above the low range.  See col. 5, lines 14-24.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hollabaugh et al. (US 10,469,044), as applied to claim 1 above, in further view of Christie (US 2020/0396106).
Hollabaugh discloses the invention as claimed, including that the speaker 110 is electrically powered with a low-power source 220 and connected to a short-term energy storage 240, but fails to specifically teach that the low-power source 220 is a Power over Ethernet power source.  Note however, that Hollabaugh teaches in col. 6, lines 19-20, that “the power supply 220 may convert an input, AC mains 201 (e.g., 110/220 Volts AC) or other input power, … for supplying the components of the system 100…”  Christie discloses a battery-assisted Power-Over-Ethernet (POE) powered speaker device 100 (see fig. 1, and para. 0002-0003, 0006), in the same field of endeavor, for the purpose of powering an audio speaker with a POE power source (e.g., Cat 5 cable, Cat 6 Cable, etc.) which “provid[es] both power and data over Ethernet cabling … greatly simpl[ifying] wiring installation and save cost” (para. 0002).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hollabaugh, in view of Christie, such that the low-power source is a Power over Ethernet power source.  A practitioner in the art would have been motivated to do this for the purpose of powering the audio speaker with a POE power source (e.g., Cat 5 cable, Cat 6 Cable, etc.) which provides both power and data over Ethernet cabling, greatly simplifying wiring installation and saving costs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hollabaugh et al. (US 10,469,044), as applied to claim 1 above, in further view of Alonzo, III (US 10,629,224).
Hollabaugh discloses the invention as claimed, including acquiring a time-resolved power analysis of the audio (see fig. 3), but fails to specifically teach that the time-resolved power analysis of the audio is retrieved from a database.  Alonzo, III discloses collecting and analyzing audible signals, wherein the analyzing of the audible signals can be accomplished by a processor of a “mobile phone, tablet, computer, or other device” or  the analysis can be performed by a remote server and database, in the analogous art of audio signal processing, for the purpose of “provid[ing] storage for large amounts of audio data as well as increased processing power available for analysis” (see col. 4, lines 12-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hollabaugh, in view of Alonzo, III, such that the time-resolved power analysis of the audio is retrieved from a database.  A practitioner in the art would have been motivated to do this for the purpose of performing the power analysis of the audio on a remote server with a database to provide storage for large amount of audio data to be analyzed as well as increased processing power available for analysis.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and system for power management for an electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
May 13, 2022